PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/073,348
Filing Date: 27 Jul 2018
Appellant(s): ZIEGLER et al.



__________________
Guy Tucker
For Appellant


EXAMINER’S ANSWER









This is in response to the appeal brief filed 09/20/2021.



Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. Appellant alleges that the limitations of the rejected independent claims 1, 23 and 28 under 35 U.S.C 112(b) do not render the scope of the claims as being unclear, as there is no requirement that all of the permutations of correlations must be capable of being performed or are necessary for the method.
However, the scope and breadth of the claims as presented with such Markush-type limitations is such that it covers all the possible permutations of the combination of the determined characteristic correlating to any inhalation flow feature.
Appellant argues that the claim limitations only requires determining one of the characteristics in the first step and correlating it to one of the features in the second step as would be clear to a person of ordinary skill in the art (Ap. Br of 09/20/2021 page 5 lines 11-25 and page 6 lines 1-9). However, the characteristics in the first set are an open group and the features in the second are also an open group, and as such the scope of the claim limitations is broader to also include all of the permutations of determination of one of the characteristics in the first step and correlating it to all three of the features in the second step, or determining multiple characteristics in the first step and correlating them to one or more features in the second step, etc. Further, it is unclear how some of the permutations of such correlations can be performed. For example, a permutation of the correlation includes a duration of the impact feature above a threshold correlating to a peak inhalation flow. With only a measurement of the duration above a threshold, it is unclear how the peak inhalation flow can be determined without taking additional measurements, as for a given duration of the impact feature above a threshold, there is a large range of peak inhalation flows that can be achieved while still having the same duration above a threshold value. In other words, a duration of an impact feature above a threshold, in a vacuum, does not provide enough information to be correlated to a peak inhalation flow. Similarly, the scope includes a mean value of the impact feature correlating to all of a peak inhalation flow, an inhalation flow duration, and an inhalation flow volume. Again, it is unclear how such correlations may be obtained and as such the scope of the claim is unclear.
	Appellant also presents a hypothetical example claim with the steps of: (i) providing a building material, the building material comprising one or more of bricks and stones, and (ii) using the building material to build a brick house or stone house and argues that a person having ordinary skill in the art would recognize the scope of the hypothetical claim as being clear, and as such the scope of the independent claims of the instant application is also clear (Ap. Br of 09/20/2021 page 10 lines 5-15). However, the claim construction in the hypothetical claim is different in structure to that of the independent claims of the instant application. The two steps in the instant application are both open groups, while the same is not true of the hypothetical example, and thus the scope of the claims are broader than that of the hypothetical example, which render them indefinite and unclear as it is unclear which permutations are envisioned or are enabled to be capable of performing.
II. Appellant alleges that the devices of Hosemann and Andersen, both alone or in combination, do not disclose or teach the limitations of the independent claim 1 and thus do not render claims 1, 2, 6, 16-17 under 35 U.S.C 103 unpatentable.
	Appellant alleges that the device of Hosemann does not disclose determining at least one characteristic of the sensed impact feature comprising at least one of a mean value of the impact feature, a peak value of the impact feature and a duration of the impact feature above a threshold. Further that Hosemann is silent regarding relating the at least one characteristic of the sensed impact feature to at least one inhalation flow feature, comprising a peak inhalation flow, an inhalation flow duration and an inhalation flow volume (Ap. Br of 09/20/2021 page 7 lines 2 -27 and page 8 lines 1-2).
	As previously set forth in the ground of rejection set forth in the office action dated 01/04/2021, Hosemann discloses an inhaler wherein a sound sensor in the form of a microphone (Paragraph 0012 and Paragraph 0013) connected to a processor (18) that detects a sensed impact feature of capsule impacts (Paragraphs 0010 and 0013, the microphone generates an impact signal from the sensing or noise of the capsule impacts within the inhaler) and further where mean and peak value characteristics of the impact feature are determined (Paragraph 0024, the peak to mean ratio of the impacts can be determined, and thus both the peak and mean of the signal are determined). Thus, Hosemann teaches obtaining a sound signal from the impacts of a capsule within the inhaler, and further determining a mean and/or peak value based on the detected signal. Hosemann was not relied upon for the explicit disclosure of the correlation or ‘relation’ of at least one of the characteristics of the sensed impact feature to at least one inhalation flow feature, comprising a peak inhalation flow, an inhalation flow duration and an inhalation flow volume. Such limitations are taught by Andersen.
Appellant then alleges that the combination devices of Hosemann and Andersen under 35 U.S.C 103 is improper. Specifically, that since Andersen does not teach the sensing of impact sounds of a capsule in an inhaler, that it clearly cannot correlate capsule impact features to one or more of the claimed characteristics of claim 1 (Ap. Br of 09/20/2021 page 8 lines 3-24 and page 9 lines 14-19).
	Despite Andersen not specifically dealing with detecting and analyzing capsule impact noises, 
Andersen teaches that the peak of a sound signal is dependent on the flow of gas moving through (see Paragraphs 0021, 0036-0038), thus, that there is an explicit relationship and correlation between noise amplitude (a peak or mean value of the noise) within an inhaler and an inhalation flow feature (Paragraph 0038 for example, where maximum flow output/peak inspiratory flow may be obtained). Andersen also discloses a clear motivation to combine the references, as determining such flow parameters from the noise data is important to detect and determine if the inhalation of the delivered medicament is sufficient for effective treatment (see Paragraphs 0018-0020 and 0036-0037). Thus, there is sufficient teaching and motivation for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hosemann to analyze and correlate the amplitude of the capsule impacts measured to an inhalation flow feature like peak gas flow, such as that taught by Andersen, in order to measure and ensure proper medicament delivery to the user for effective drug delivery (Paragraph 0018-0020 of Andersen).
Appellent also presents arguments that the result of the proposed combination would be an impact sensor along with an additional sensing system and further that Andersen teaches the desirability of an ambient noise cancelling system and as such teaches away from the modification as the proposed modification would allegedly cancel the impact sounds (Ap. Br of 09/20/2021 page 9 lines 1-12).
This is incorrect, as Hosemann and Andersen disclose sound sensors in the form of microphones to detect the noises within the inhaler. As such, no additional sensors or systems need be added. The capsule impact noise data obtained by the microphone of Hosemann can be further analyzed and correlated to a flow feature, such as that taught by Andersen, without structurally changing the device of Hosemann or requiring a whole different system. Additionally, Andersen seeks to cancel out ambient noise, that is, noise external to the inhaler such as environmental, daily life noises, or extraneous noise that may otherwise interfere with the measuring of noise within the inhaler (see Paragraphs 0024-0025, 0050). Since Andersen teaches a desirability to isolate or cancel out ambient noise to specifically obtain the noises generated within the inhaler, and not to cancel out or suppress capsule noises that are generated from within the inhaler, Andersen does not teach away from the proposed modification.
III. Appellant alleges that the rejection of Claims 8 and 9 do not supply that which is allegedly lacking in claim 1, and therefore are alleged to be allowable over the rejection for the same reasons as claim 1. (Ap. Br of 09/20/2021 page 10 lines 5-15). 
As claim 1, treated above, is not patentable and Appellant makes no separate argument of error, this allegation is not persuasive. 
See MPEP § 1205.02; 37 CFR 41.37(c)(1)(iv).  “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it . . . .” MPEP § 1205.02. Because Appellant failed to set forth any alleged error relative to the rejections of claims 8 and 9 under 35 U.S.C. 103(a) the Board should affirm these rejections, as they stand or fall with the rejection of claim 1.
IV. Appellant alleges that the rejection of Claims 23 and 24 do not supply that which is allegedly lacking in claim 1, and therefore are alleged to be allowable over the rejection for the same reasons as claim 1. (Ap. Br of 09/20/2021 page 10 lines 16-24 and page 11 lines 1-5). 
As claim 1, treated above, is not patentable and Appellant makes no separate argument of error, this allegation is not persuasive. 
See MPEP § 1205.02; 37 CFR 41.37(c)(1)(iv).  “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it . . . .” MPEP § 1205.02. Because Appellant failed to set forth any alleged error relative to the rejections of claims 23 and 24 under 35 U.S.C. 103(a) the Board should affirm these rejections, as they stand or fall with the rejection of claim 1.
V. Appellant alleges that the rejection of Claims 25 does not supply that which is allegedly lacking in claim 1, and therefore is alleged to be allowable over the rejection for the same reasons as claim 1. (Ap. Br of 09/20/2021 page 11 lines 6-16). 
As claim 1, treated above, is not patentable and Appellant makes no separate argument of error, this allegation is not persuasive. 
See MPEP § 1205.02; 37 CFR 41.37(c)(1)(iv).  “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it . . . .” MPEP § 1205.02. Because Appellant failed to set forth any alleged error relative to the rejection of claim 25 under 35 U.S.C. 103(a) the Board should affirm this rejection, as it stands or falls with the rejection of claim 1.
VI. Appellant alleges that the rejections of Claims 28 and 29 do not supply that which is allegedly lacking in claim 1, and therefore is alleged to be allowable over the rejection for the same reasons as claim 1. (Ap. Br of 09/20/2021 page 11 lines 6-16). 
As claim 1, treated above, is not patentable and Appellant makes no separate argument of error, this allegation is not persuasive. 
See MPEP § 1205.02; 37 CFR 41.37(c)(1)(iv).  “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it . . . .” MPEP § 1205.02. Because Appellant failed to set forth any alleged error relative to the rejections of claims 28 and 29 under 35 U.S.C. 103(a) the Board should affirm these rejections, as they stands or falls with the rejection of claim 1.






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/THOMAS W GREIG/Examiner, Art Unit 3785    
                                                                                                                                                                                         
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785   
                                                                                                                                                                                                     /NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.